Appeal from a judgment of the Herkimer County Court (Patrick L. Kirk, J.), rendered August 24, 2004. The judgment convicted defendant, upon his plea of guilty, of offering a false instrument for filing in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of offering a false instrument for filing in the first degree (Penal Law § 175.35). Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution inasmuch as he failed to move to withdraw the plea or to vacate the judgment of conviction (see People v Lopez, 39 AD3d 1231 [2007]; People v Hakes, 38 AD3d 1273 [2007]), and this case does not fall within the narrow exception to the preservation requirement set forth in People v Lopez (71 NY2d 662, 666 [1988]). In any event, defendant’s challenge lacks merit. “[W]e have never held that a plea is effective only if a defendant acknowledges committing every element of the pleaded-to offense” (People v Seeber, 4 NY3d 780, 781 [2005]), and defendant made no statements at the time of the plea that cast any doubt on his guilt (see People v Spikes, 28 AD3d 1101, 1102 [2006], lv denied 7 NY3d 818 [2006]; see also People v Van Bramer, 26 AD3d 672, 673 [2006], lv denied 7 NY3d 764 [2006]). Present—Scudder, P.J., Hurlbutt, Lunn, Green and Pine, JJ.